Citation Nr: 0310356	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  

The veteran appealed from that portion of the above rating 
decision wherein the M&ROC denied entitlement to an 
evaluation in excess of 30 percent for PTSD, and a TDIU.

In October 2000, the Board remanded the claims for additional 
development and adjudicative action.

In January 2003, the M&ROC most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a 
scheduled VA social and industrial survey associated with his 
increased rating claim for PTSD and his claim for a TDIU.

2.  The veteran without good cause failed to report for a 
scheduled VA orthopedic examination associated with his claim 
for a TDIU.




CONCLUSIONS OF LAW

1.  The claim of entitlement to an evaluation in excess of 30 
percent for PTSD is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2002).

2.  The claim of entitlement to a TDIU is denied as a matter 
of law.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

VA regulations provide that as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled examination without good cause shown the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reasons or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 10 
Vet. App. 396, 399 (1997).

In the absence of evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2000).


Factual Background and Analysis

In this case, the veteran failed to report for two VA 
examinations, a social and industrial survey and an 
orthopedic examination, scheduled on November 5, 2002.  
Further, the record indicates that in an October 2002 letter 
from VA, notice of the scheduled examinations was sent to the 
veteran's last address of record.

In a November 2002 letter, the M&ROC noted that the veteran 
failed to report for the examinations scheduled on November 
5, 2002.  The M&ROC asked the veteran to tell them if he was 
now ready to report for an examination.  The M&ROC informed 
the veteran that if there were a good reason why he did not 
report for the scheduled examinations or could not report for 
an examination in the near future, he should advise them of 
that reason.  The M&ROC indicated that if they did not hear 
from him within thirty days, they would assume that he did 
not want an examination.

The veteran has been informed of the consequences of his 
failure to report for the scheduled VA examinations by the 
October 2000 Board remand and the October 2002 letter from 
the M&ROC.  Accordingly, he has been properly notified of the 
consequences of his failure to report.

In a March 2003 written argument, the representative noted 
that the veteran failed to report for an examination, but 
argued that his failure to report was not outcome 
determinative.  The representative did not provide any 
reasons for the veteran's failure to report for the scheduled 
VA examinations.



On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

As reported earlier, the Board has already undertaken 
attempts to develop this claim and its actions have been 
consistent with the spirit and intent of the VCAA.

No further development is warranted or even possible as the 
M&ROC complied to the extent possible with the previous 
remand of the Board for further development and adjudicative 
actions.  In this particular case, it is the appellant's lack 
of cooperation in the development process that bears on the 
outcome of his appeal.

Given the presumption of regularity in the mailing of VA 
examination scheduling notice with no return of any VA 
correspondence regarding the scheduling of the November 2002 
VA examinations as undeliverable, and considering the fact 
that neither the veteran nor the representative have given an 
adequate reason for the veteran not reporting for the 
examinations, the Board is satisfied that the veteran failed 
to report to the scheduled examinations without good cause.  
See 38 C.F.R. § 3.655 (2002).

The Board previously remanded the case for the purpose of 
affording the veteran comprehensive examinations for his 
claims for an increased evaluation for PTSD and a TDIU in 
order that his claims could be properly considered.  As noted 
above, he failed to report for two scheduled examinations.


Although the representative asserted in March 2003 written 
argument that the veteran's failure to report was not outcome 
determinative in his claims, VA regulations provide that as 
to increased ratings and certain original claims, when a 
claimant fails to report for a scheduled examination without 
good cause shown the claim shall be denied, without review of 
the evidence of record.  See id.

Therefore, the Board finds the veteran's claims for an 
increased rating for PTSD and a TDIU must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the fact that although the M&ROC 
sent a development letter to the veteran in August 2001, he 
has not been provided explicit notice of the VCAA and that 
the M&ROC did not actually adjudicate his claims with this 
law in mind as it is not set forth in any statement or 
supplemental statement of the case.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to the VCAA.  As set forth above, VA has 
already met all obligations to the veteran under this new law 
to the extent possible.  As pointed out earlier, the veteran 
has not cooperated with the development of his claim.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that additional remand 
for adjudication by the M&ROC would only serve to further 
delay resolution of his claims under the facts and 
circumstance of this case.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the M&ROC.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "[t]he VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

